DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claims 8 and 9 are withdrawn following the applicant’s amendment to claim 8.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1-4 and 10 under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0170472) in view of Hardy (US 2017/0214256) and in further view of Lee (US Patent 9,190,643) and Srinavasan et al. (US 2013/0164569) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0170472) in view of Hardy (US 2017/0214256),  Lee (US Patent 9,190,643), and Srinavasan et al. (US 2013/0164569) as applied to claim 1 above, and further in view of Inatomi et al. (US 2004/0214082) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0170472) in view of Hardy (US 2017/0214256),  Lee (US Patent 9,190,643), and Srinavasan et al. (US 2013/0164569)  as applied to claim 1 above, and further in view of Kim (US 2013/0224564) is withdrawn following the applicant’s amendment to claim 1.
Isoyama et al. (US Patent 6,093,503) teach a lithium secondary cell comprising a temperature sensor (258) inside the housing (256):


    PNG
    media_image1.png
    490
    579
    media_image1.png
    Greyscale
(fig.49, Example 43 in column 55).
Heusser-Nieweg et al. (US 2012/0189917) teach that a PCT thermistor (100) may be placed inside a battery:

    PNG
    media_image2.png
    327
    437
    media_image2.png
    Greyscale
(fig.1, par.0047).
Kinoshita et al. (US 2009/0023059) teach a temperature sensor wiring (170) between an electrode and the member (90):

    PNG
    media_image3.png
    541
    763
    media_image3.png
    Greyscale
 (par.0091, fig.12).
Boovaragavan et al. (US 2018/0151918) teach that a temperature circuit (330) may be mounted on a printed circuit board (PCB)(332):

    PNG
    media_image4.png
    405
    489
    media_image4.png
    Greyscale
(par.0025).
However, the references above do not teach the battery in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the above-mentioned references and obtain the battery in claim 1 of the instant application.
Claims 1-10 are allowed.
	This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse (see the applicant’s remarks filed on November 16, 2021).  Accordingly, claims 11-20 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722